DETAILED ACTION
Claims 1, 4, 6, 9, 11, 15-20, and 22-24 are presented for examination.
Claims 1, 6, 11, 18, 20, and 24 are amended.
Claims 2, 3, 5, 7, 8, 10, 12-14, and 21 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 6-10, filed on December 13, 2021, in response to the Non-Final Rejection mailed on September 16, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 4, 6, 9, 11, 15-20, and 22-24 (renumbered as claims 1-14) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1, 4, 6, 9, 11, 15-20, and 22-24 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…obtaining request comprises a resume identifier …; receiving, by the first base station, a response message …, wherein the response message comprises a peer address, wherein the peer address is determined based on the resume identifier, and wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information…establishing, by the first base station and based on the peer address, a user plane link…” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is NPL Publication LTE, “3GPP TS 36.300 version 13.5.0 Release 13, which discloses a method comprising obtaining request comprises a resume identifier associated with user equipment and receiving, by the first base station, a response message corresponding to the obtaining request [fig. 7.3a.3-3, pages 84, 96-98]. The cited portions of LTE do not disclose wherein the response message comprises a peer address, wherein the peer address is determined based on the resume identifier, and wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information, and establishing, by the first base station and based on the peer address, a user plane link. Therefore, LTE fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Wang et al., (hereinafter Wang), U.S. Publication No. 2015/0085845, which discloses a method including wherein information is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information [paragraphs 0035, 0067, 0080, 0106, 0131]. The cited portions of Wang do not disclose wherein the response message comprises a peer address, wherein the peer address is determined based on the resume identifier, and Wang fails to disclose or render obvious the above italic limitations as claimed. 

In view of the above, none of the prior arts LTE or Wang disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 6 and 11, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469